Citation Nr: 1622366	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1960 and from August 1962 to July 1964.  The Veteran died in April 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas.  A transcript of that hearing is of record. 

The Board has reviewed the Veteran's electronic claims file maintained in the both the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran had no claims for VA compensation benefits pending at the time of his death, and there were no compensation benefits due and unpaid to the Veteran under existing ratings or decisions or based on evidence of record at the time of his death.

2.  The Veteran did not have qualifying wartime service for death pension purposes.


CONCLUSIONS OF LAW

1.  The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2015); 38 C.F.R. §§ 3.151, 3.1000 (2015).

2.  The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2015); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Concerning the appellant's claim for accrued benefits and death pension benefits, as will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, consequently, be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran died in April 2012.  The record reflects that he had no claims for benefits pending prior to or at the time of his death, and there were no compensation benefits due and unpaid to the Veteran under existing ratings or decisions or based on evidence of record at the time of his death.  As such, the appellant is not entitled to accrued benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Unfortunately, while the Board sympathizes with the appellant; under these circumstances, the Board is nonetheless bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994). 
  
Death Pension Benefits

Basic entitlement to VA nonservice-connected death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods it encompasses the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101(11).  The Korean conflict is defined as the period beginning June 27, 1950, and ending on January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B) ; 38 C.F.R. § 3.2(f). 

The threshold issue to initially address in any pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of net worth and income requirements will then be addressed.  However, if the Veteran did not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.

A review of the Veteran's Department of Defense Form 214, Armed Forces of the United States Report of Transfer or Discharge, indicates that he served honorably on active duty from March 1960 to September 1960 and from August 1962 to July 1964.  Service department records show that the Veteran served in Germany, but there is no evidence that the Veteran served in the Republic of Vietnam.  There is also no evidence to show that he had any other military service, and the appellant has not alleged that there were any additional periods of service. 

Based on service department evidence, the Veteran's period of active service from March 1960 to September 1960 and from August 1962 to July 1964 does not fall within a period of war.  The period of war for the Korean conflict ended on January 31, 1955 (see 38 C.F.R. § 3.2(e)), and the period of war for the Vietnam Era began August 5, 1964, for veterans who did not have service in Vietnam prior to that date (see 38 C.F.R. § 3.2(f)).  As such, the appellant does not meet the threshold criteria for basic eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3.  Under these circumstances, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As indicated above, while the Board sympathizes with the appellant; in this case also, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.


REMAND

The appellant's claim for service connection for the cause of the Veteran's death must be remanded in order to ensure that due process is followed.  

The appellant should be sent a notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  As the Veteran was not service-connected for any conditions during his lifetime, this letter must include (1) a statement that the Veteran was not service-connected for any disability at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

As a review of the record reveals that the appellant has not been provided such with notice, one should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include: (1) a statement that the Veteran was not service-connected for any disability at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed appropriate.  Then readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained.  If the benefit remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


